Citation Nr: 1759175	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-04 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982.  He had subsequent service in the Tennessee and Michigan Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a November 2015 decision, the Board determined that new and material evidence had been received to reopen previously denied claims of service connection for an acquired psychiatric disability and a low back disability.  The underlying claims, as well as the claim of service connection for hypertension, were remanded to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  A review of the record shows that the AOJ has substantially complied with all remand instructions.  The Veteran has not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disability did not have its onset during active service, a psychosis was not manifest to a compensable degree within one year of separation from active duty, and the most probative evidence indicates that his current psychiatric disability is not causally related to his active service or any incident therein.

2.  The Veteran's low back disability did not have its onset during his active service, arthritis was not manifest to a compensable degree within one year of separation from active duty, and the most probative evidence indicates that his current low back disability is not causally related to his active service or any incident therein.

3.  The Veteran's hypertension did not have its onset during his active service, was not manifest to a compensable degree within one year of separation from active duty, and the most probative evidence indicates that his current hypertension is not causally related to his active service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process

Neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Background

The Veteran's service treatment records are negative for complaints or findings of a low back disability, a psychiatric disability, or hypertension.  

The record on appeal shows that in March 1982, the Veteran submitted an original application for VA compensation benefits, seeking service connection for low back pain.  He indicated that he had been treated for a bad back in service in October 1980.  The Veteran's application is notably silent for mention of hypertension or a psychiatric disability.  In connection with his claim, the Veteran was scheduled for a VA medical examination but he failed to appear without explanation and his claim was denied.  

In January 1995, the Veteran submitted a claim of service connection for stress and blackouts.  

In support of the claim, the RO received VA clinical records showing:  

In a January 1996 rating decision, the RO denied the claim, finding that the Veteran was depressed over divorce proceedings in September 1993, was diagnosed with dysthymia, and there was no evidence of dysthymia in service.  

In January 1997, but after the passage of time for an appeal had lapsed, the Veteran submitted a VA Form 21-4138 stating that he has a claim pending for service connection for his back and also that he was treated in service for mental problems.  The Veteran also stated he had a pending claim for a foot condition that is not before the Board at this time and will not be discussed in this decision.

In May 1997, the RO denied service connection for the back condition and denied reopening the claim for dysthymia because no new and material evidence had been introduced.  In March 1999, the Veteran underwent a VA examination for PTSD where the examiner did not specify a diagnosis, although he stated there was substantial evidence that the Veteran suffered from a personality disorder, because the examiner found that there was insufficient data and childhood and adolescence to establish a definitive diagnosis.  The examiner did not that the Veteran had a marijuana substance dependence disorder in Axis I and a Global Assessment of Function (GAF) score of 75.

In March 2002, the RO issued another rating decision denying service connection, this time for PTSD, again because no new and material evidence had been submitted.  In March 2004, the Veteran filed a VA Form 21-4138 stating that he had never had a medical issue before the military, and now his back disability manifests with muscle spasms and stated he was diagnosed with major chronic depression.  In December 2004, another rating decision denied service connection for PTSD as well as dysthymia because new and material evidence was not submitted.

In June 2005 a rating decision was issued again denying service connection for the Veteran's back condition, stating that while additional service medical records were submitted in December 2002, and the issue was reopened, there was no evidence of complaints or treatment for, or a diagnosis of a back condition in service and the objective evidence did not relate a current back disability to the Veteran's military service.  

In September 2011, the Veteran again filed a VA Form 21-526 filing for anxiety, depression "secondary to anxiety," osteoarthritis, hypertension, and neurotic depression.  The Veteran claimed the anxiety began in 1981 or 1982, the depression began in 2008, and the hypertension began in 1981 or 1982.  He did not provide dates for the onset of osteoarthritis or neurotic depression.  In February 2012, the RO issued the rating decision on appeal and denied service connection for hypertension because the RO found no evidence of a diagnosis of hypertension while in service or manifesting to a compensable degree within one year from discharge, and denied reopening the issues of service connection for a back condition and an acquired psychiatric disability because no new and material evidence had been submitted. 

In April 2012, the Veteran filed a Notice of Disagreement (NOD) via VA Form 21-4138 Statement in Support of Claim stating that he was told his claims were denied because he did not have sufficient "war time."  The Veteran perfected his appeal in February 2014.  In March 2015, the Veteran's representative submitted a VA Form 646 Statement of Accredited Representative in Appealed Case, stating that the Veteran argues that his records provide sufficient medical evidence to support his claims.  As stated above, the issues were remanded in November 2015 for further development.

In December 2015 the Veteran underwent a VA examination for his back.  The examiner conducted an in-person examination and reviewed the Veteran's electronic claims file.  The examiner noted that the Veteran had been diagnosed with degenerative arthritis of the spine.  The Veteran reported an extension-type injury after being near an explosive.  He denied ever having surgery, but reported using a cane and a brace. 

The examiner opined that it was less likely than not (less than a 50 percent probability) that the Veteran's back condition was incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that the Veteran has a remote history of back injury in service with noncontiguous pain since that time.  Additionally, the Veteran's examination and imaging are consistent with mild degenerative disc disease that is common in an age-matched population and is not due to service injury. 

In January 2016, the Veteran underwent a VA examination for hypertension.  This examiner conducted an in-person examination and reviewed the Veteran's electronic claims file.  The examiner documented that, according to the Veteran, he was diagnosed with hypertension during active duty.  Specifically, the Veteran stated that he was diagnosed with hypertension and began treatment for hypertension during active service in the U.S. Army. The examiner was unable to answer whether the Veteran's initial diagnosis of hypertension or isolated systolic hypertension was confirmed by blood pressure readings take 2 or more times on at least 3 different days.  The Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.

The examiner opined that it is less likely than not (less than a 50 percent probability) that Veteran's hypertension was incurred in or proximately caused by military service.  The examiner noted that the service treatment records (STRs) she reviewed document blood pressure readings that do not reflect a diagnosis of hypertension.  The examiner addressed the STR dated June 1981 which documents the blood pressure reading of 126/104, with a note that says "recheck BP" and repeated the blood pressure reading, which then read 112/80.  The examiner noted that the blood pressure reading of 126/104 reflects an isolated elevated blood pressure reading and does not reflect a diagnosis of hypertension based on the subsequent blood pressure readings.

In February 2016, the Veteran underwent another VA examination for his mental health condition, where the examiner noted that the Veteran had major depressive disorder, recurrent, unspecified, with a seizure disorder.  The examiner noted that no other mental disorder had been diagnosed and there was no diagnosis of a traumatic brain injury (TBI).  The Veteran described his in-service stressor as witnessing his friend being stabbed by a utensil by a woman while out one night at a restaurant during his deployment in Germany.  The examiner reviewed the Veteran's electronic claims file and opined that the Veteran's psychiatric disability was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale noted that the symptoms were unlikely to be due to the Veteran's first period of active service from February 1979 to February 1982 and that the STRs were did not show a mental disorder diagnosis in service.  

The examiner further stated that the symptoms are unlikely to be due to any other period of active duty to include ACDUTRA and that the evidence of record supports onset of symptoms in about 1993 in the context of his divorce and related life stressors.  Significantly, the examiner notes that since the Veteran reports memory problems, and therefore places the greatest weight on proximal sources of information - those being closest in time to the point he claims the symptoms began, especially where there is conflicting information.  

The examiner also stated the Veteran was an unreliable and vague historian with statements made on interview that contradict his own self-report in other contexts as well as being discrepant with the evidence of record.  The examiner further notes that the Veteran does not have PTSD associated with any period of active service in regular Army or National Guard, ACDUTRA or other period of active service.  The Veteran did not report in-service experiences that would meet Criterion A for PTSD per DSM-V or DSM-IV.  

Finally, the examiner noted that the Veteran's major depressive disorder was "clearly and unmistakably not aggravated by military service."  Instead, the examiner notes that some waxing and waning of the treatment is noted with treatment adherence and abstinence from drugs.

The Board thoroughly reviewed the Veteran's STRs, military personnel records, and post-service treatment records.  First and foremost, the Board notes that there is no evidence of treatment for a psychiatric disorder, a back disorder, or hypertension in service.  

With regard to the Veteran's acquired psychiatric disability, the earliest notation of mental health treatment is a July 1993 attending note that says the Veteran had a history of anxiety and depression for about 3 to 4 years secondary to problems with his wife and stepchildren.  The attending note also stated that there was no history of depression prior to marital problems.  In September 1993, the Veteran was again seen for emotional upset over his recent divorce.  Since then, the Veteran was consistently treated with individual and group therapy sessions at the Memphis, Tennessee VA Medical Center (Memphis VAMC).  

In January 1999, the Veteran was afforded a VA examination for PTSD.  The Veteran examiner noted that the Veteran's presentation was "highly unusual" and deferred a diagnosis with a referral for an inpatient assessment.

A January 2001 psychiatric attending note stated that the examiner believed drugs were the main reason for the Veteran's depressive symptoms and that there was no evidence that the patient has an impaired memory.  In July 2004, the Veteran indicated that his problems began approximately 10 years prior when he found his wife with another man and alluded to additional stressors, including cocaine addiction and credit card bills.  That same month, the Veteran recalled that his "partner" in service was killed in Saudi Arabia.  

In a February 2006 psychology consult note, the Veteran stated he was presently depressed because of financial constraints and because he was caring for his ill wife.  An August 2006 State of Michigan Disability Determination Program document stated that when asked why the Veteran was applying for benefits, the stated that he lost his friend in the military when he was shot.  He could not recall when this occurred.  In a May 2009 psychology note, the Veteran stated he had been experiencing depression for approximately the past 10 years.  A separate May 2009 therapy process group treatment record submitted by the Social Security Administration (SSA) stated that the Veteran recalled his partner in active duty being decapitated during the Gulf War, with his head being in the Veteran's lap.  

An examiner, in an October 2011 neuropsychology consult note, stated that the Veteran did not have a cognitive disorder and stated that the Veteran believed he had PTSD and stated that all of his health problems are related to his military experiences.  In a January 2012 neurology note, the Veteran stated he was referred to neurology by his primary care provider for his complaint of memory loss and stated that the military is the cause of his memory problems, though he could not provide a description of his memory problems in the military.  In a SSA-831 Disability Determination and Transmittal Form, it is noted that the Veteran has chronic schizophrenia and chronic depression, stating that the disability began in December 1997.

The Veteran's STRs show that in an April 1978 Screening Physical Examination for Army Recruitment (SPEAR) Worksheet, the Veteran marked "no" in the columns which asked if he had ever had or now had a nervous condition, an illness or injury requiring repeated treatment by a doctor, an addition to drugs or alcohol, or a period of hospitalization.  Another STR showed a September 1984 medical examination where, under clinical evaluation, all relevant body systems, including psychiatry, were marked as normal.  The Veteran himself marked that he did not have depression or excessive worry, loss of memory, nervous trouble, or frequent trouble sleeping.  A May 1997 Applicant Medical Prescreening Form noted that the Veteran stated he did not take any medications, had never been treated for a mental condition, did not suffer from addiction to drugs or alcohol, and did not have epilepsy or seizures of any kind.

With regard to the Veteran's claim for hypertension, The Veteran underwent a general VA examination in January 1999 which showed that the Veteran's blood pressure sitting was 145/95, standing was 152/100, and lying down was 150/100.  The examiner assessed the Veteran with elevated blood pressure but did not state that he was hypertensive.  A January 2001 psychiatry note documents "questionable hypertension."  While the Veteran states he was diagnosed with and treated for hypertension in service, the Veteran's STRs do not show any treatment or diagnosis during service.  Specifically, the Veteran's extensive blood pressure readings throughout his time in service did not reach the level of severity as to require treatment for hypertension.  Further, in addition to the Veteran's April 1978 enlistment examination showing all relevant body systems marked as normal, including heart and vascular, there are several other documents showing the Veteran did not have high blood pressure or hypertension.  In a January 1981 Vision Screening Questionnaire, "high blood pressure" was left unmarked, indicating that the Veteran did not suffer from such a condition.  A September 1984 medical examination marked all relevant body systems, including heart and vascular, as normal.  The Veteran himself stated that he was in good health and that he had no heart or blood pressure problems.  

With regard to the Veteran's claim for a back condition, the STRs show that April 1978 and January 1979 SPEAR Worksheets noted that the Veteran had no back trouble; a September 1984 medical examination show that the Veteran's spine and other musculoskeletal systems were marked as normal. 

A November 1991 VA Form 10-10 Medical Certificate showed that the Veteran was treated for pain in his back.  Specifically, the Veteran had pain for the previous two days from his waist to his shoulders.  He denied any lifting or pulling, and stated that the pain remained constant while sitting and after laying for a while.  

A May 1997 Enlistment for National Guard examination noted that the Veteran's spine and other musculoskeletal were marked as normal.  In January 1999, the Veteran underwent a general VA examination.  A lumbosacral spine X-ray showed minor early osteophytic spur formation in discs T12-L1, L2, and L3.  The examiner assessed the Veteran with early minor degenerative arthritis of the lumbar spine, but did not discuss whether this condition was due to the Veteran's time in service.

The Veteran's exact diagnosis date of the lumbar spine disability is not recorded in his treatment records, but a January 2007 inpatient psychiatry note indeed shows that the Veteran has osteoarthritis with DJD of the lumbar spine, without addressing the onset date.  An MRI of the lumbar spine without contrast was performed in September 2011 and the impression was minimal spondylosis and an otherwise clinically normal study.

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis, a psychosis, and cardiovascular-renal disease such as hypertension, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. 
§ 3.307(a).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

After careful review of the evidence, the Board finds that the preponderance of the evidence is against the claims.  

Regarding the Veteran's acquired psychiatric disability, the evidence shows that the Veteran was first seen for mental health complaints in 1993.  Notably, throughout the Veteran's extensive mental health treatment, the records do not document a doctor associating his acquired psychiatric disability with his period of active service.  The Board recognizes the Veteran's statements that he was treated in service for mental health issues; however, there are no records of such treatment in his STRs.  As detailed above, the Veteran underwent a VA examination in March 1999, where the examiner was unable to provide an Axis II diagnosis because there was insufficient data from the Veteran's childhood and adolescence.  Despite no formal diagnosis, the examiner noted that there was substantial evidence of a personality disorder but did not attribute it to the Veteran's time in service.  During the examination, the examiner documented that the Veteran's details about his traumatic experience was vague, inconsistent, and generally unreliable.

The February 2016 VAX for mental disorders showed that the Veteran is diagnosed with major depressive disorder with a related seizure disorder.  While the Veteran noted that he was involved in Desert Storm, the examiner noted that the timeline did not align with the Veteran's military personnel records.  At the time of the examination, complete DFAS records had been uploaded into the record and reviewed by the examiner.  As stated above, the examiner found that that the Veteran's acquired psychiatric disorder was less likely than not incurred in or caused by the Veteran's service.  The examiner's rationale was that the Veteran's symptoms were unlikely to be due to the Veteran's first period of active service from February 1979 to February 1982.  The examiner noted that the record supported onset of symptoms in 1993 in the context of the Veteran's divorce and related life stressors.  The examiner noted that the Veteran re-enlisted in the National Guard in 1997, despite having filed a claim for a psychiatric disorder in 1995 for stress and blackouts, and the examiner noted that this reflected the existence of a mental health condition prior to the Veteran's 1997 entry into the National Guard.  In this regard, the examiner explained that the Veteran's major depressive disorder was "clearly and unmistakably not aggravated by military service."  The examiner noted that in the Veteran's May 1997 re-enlistment paperwork, he denied ever having symptoms of mental health issues, denied ever having mental health or substance use treatment, and denied ever having a disability claim with any Federal government agency.  He was hospitalized in July 1998 for chronic depression and substance use and discharged from the National Guard in August 1998.  The examiner found no relationship between the hospitalization and any events while the Veteran served in the National Guard.  

In regards to the Veteran's claim for service connection for a back disorder, the evidence shows that the Veteran is currently diagnosed with DJD of the lumbar spine, a form of degenerative arthritis of the spine.  The Veteran's STRs do not show that the Veteran suffered from a back injury in service or that he received treatment in service for back pain, but his complaints of back pain are documented in a November 1991 post-service treatment record.  While the Veteran's post-service treatment records do not show that the Veteran's back condition was due to any event during his time in service, or that his symptoms began in service, the Board acknowledges the Veteran's statement that he was told by a doctor that his back disorder was due to exercises in service.  In the November 2015 Board remand directives, the RO was instructed to advise the Veteran that he should submit a statement from the doctor who advised him that his back condition was due to exercises during service. 

As detailed above, the Veteran's STRs show that April 1978 and January 1979 SPEAR Worksheets noted that the Veteran had no back trouble; a September 1984 medical examination show that the Veteran's spine and other musculoskeletal systems were marked as normal. 

A November 1991 VA Form 10-10 Medical Certificate showed that the Veteran was treated for pain in his back.  Specifically, the Veteran had pain for the previous two days from his waist to his shoulders.  He denied any lifting or pulling, and stated that the pain remained constant while sitting and after laying for a while.  A May 1997 Enlistment for National Guard examination noted that the Veteran's spine and other musculoskeletal were marked as normal.  

In January 2016, the RO sent the Veteran a letter requesting that the Veteran submit a statement from the medical provider who told him that his back disability was due to exercises conducted during active service.  The Veteran did not submit any such statement.  In June 2016, the Veteran submitted a documentation that he had no further evidence to submit.

As stated above, the Veteran was given a VA examination in December 2015, where the examiner concluded that it was less likely than not (less than a 50 percent probability) that the Veteran's back condition is incurred in or caused by the claimed in-service injury, event, or illness - in this case, exercises during active duty.  In his rationale, the examiner explained that the Veteran has a remote history of back injury during service with noncontiguous pain since that time, and the examination and imaging results are consistent with mild degenerative disc disease (DDD), which is common in an age-matched population and not due to service injury.

In regard to the Veteran's claim for service connection for hypertension, the Board recognizes that the Veteran states that he was diagnosed with hypertension and treated in service.  However, the STRs consistently show blood pressure readings that were not considered hypertensive or requiring treatment.  In the Veteran's STRs there is documentation of a blood pressure reading of 126/104 in June 1981, with a note to recheck the reading.  It was checked again that day and was recorded at 112/80.  There is no documentation in the STRs that the Veteran was treated for hypertension. 

As detailed above, the Veteran's STRs show that his relevant body systems, including heart and vascular, were marked as normal in his September 1984 medical examination, in which he himself marked that he had no heart trouble or high/low blood pressure, and in his May 1997 enlistment for the National Guard examination.  In a January 1981 Vision Screening Questionnaire, the Veteran did not circle "high blood pressure" when asked if he suffered from this condition. 

In January 2016 the Veteran was given a VA examination for his hypertension.  The examiner noted that the Veteran stated he was diagnosed with hypertension and began treatment for the condition in service.  According to the examiner's review of the records, the examiner notes that the blood pressure readings do not reflect a diagnosis of hypertension in service and that the June 1981 documentation of 126/104 reflects an isolated elevated blood pressure reading and not a diagnosis of hypertension.  Based on her examination and review of the record, the examiner opined that it is less likely than not (less than a 50 percent probability) that the Veteran's hypertension was incurred in or proximately caused by military service.

The VA examiners have explained the reasons for their conclusions in all examinations based on accurate characterizations of the evidence of record, and the Board assigns significant probative weight to their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Board has considered the Veteran's contentions that a relationship exists between his psychiatric, back and hypertension disabilities and his in-service injuries and symptoms.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to a relationship between his current disabilities and his in-service injuries and symptoms is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that the Veteran's statements are competent, the Board finds the specific, reasoned opinions of the December 2015, January 2016 and February 2016 VA examiners to of be greater probative weight than the Veteran's more general lay assertions.

For the foregoing reasons, the preponderance of the evidence of record is against a finding that the Veteran's psychiatric, back and hypertension disabilities were caused by or related to the Veteran's period of active service.  The benefit of the doubt doctrine is therefore not for application and the claims for service connection for these disabilities must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disability is denied.

Service connection for a back condition, claimed as osteoarthritis, is denied.

Service connection for hypertension is denied.





____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


